*756Order
Per Curiam:
Michael Gann appeals, following a jury trial, his conviction of driving while intoxicated, a class B felony under §§ 577.010 and 577.023.5, for which he was sentenced as a chronic offender to ten years’ imprisonment. On appeal, Gann challenges the trial court’s (1) refusal to require the State to disclose the personnel records of the arresting officer, and (2) exclusion of evidence regarding the employment of another officer’s father. Gann argues that this evidence was relevant to both officers’ credibility, and the court’s rulings deprived him of his right to present a defense. Finding no error, we affirm. Rule 30.25(b).